Case 3:19-cv-01671-BR   Document 49-4   Filed 12/11/19   Page 1 of 10
      Case 3:19-cv-01671-BR     Document 49-4   Filed 12/11/19    Page 2 of 10




                      INTERPORT PNW LLC
               10000 NE 7™ AVE, STE 320, VANCOUVER, WA USA 98685
                      PH: (360) 448 8326 FAX: (360) 836 5335



October 28th 2019

Wisdom Marine Group
attn: Operations Department
2nd FL., No. 237, Fu-Hsing S. Rd. Sec. 2,
Taipei Taiwan 10667


Dear Curly & Bryan,


RE: M/V Amis Integrity - Owners Protective Agent (OPA)
Arrived: 17th October 2019 Departed: 25th October 2019
Lay berth port: Vancouver, Wa


Enclosed herewith please find the Port Disbursement account for the above
named vessel at Vancouver, Wa as follows:


Port Disbursement account Vancouver, Wa         $   94,665.25
Less advance recvd 10/23/2019                   $   (72,050.00)


Total owing to Interport PNW                    $    22,615.25


We trust you will find the enclosed correct and in good order. Kindly arrange to
remit this sum in settlement at your earliest convenience.


Sincerely
Interport PNW LLC
As agents




Barry Phelps
President




                                                                                 AMIS0093
                  Case 3:19-cv-01671-BR                      Document 49-4              Filed 12/11/19        Page 3 of 10

                                              INTERPORT PNW LLC
                                  10000 NE 7TH AVE, STE 320, VANCOUVER, WA 98685
                                    Phone: (360)448-8326      Fax: (360)836-5335

                                                   POR T DISBURSEMENT A CCOUNT

                                               [aHoriginal          [~| SUPPLEMENTARY
        VESSEL :      A MIS INTEGRITY                                                    PORT:     VANCOUVER. WA
        ARRIVED:           October 17. 2019                                              SAILED:        October 25. 2019

                                                                                          VOUCHER DEBIT/(CREDIT)
        PORT EXPENSES:                                                                              U.S. S
        Pilotage                                                                             1      $               2.817.85
        Towage                                                                               2                     59.450.40
        Dockage/Terminal overtime                                                            3                     16.182.00
        Line Handling                                                                        4                      5.080.00
        Customs - Entrance & Clearance                                                       5                        925.00
        USDA. GIPSA
        Hold Inspection
        Port Dues
        Voyage Assessment/Vtis
        Launch Hire
        Gangway/Security Fees
        M.F.S.A.


        TOTAL PORT EXPENSES:                                                                                       84.455.25 ||
                                                                                                   u
        CARGO EXPENSES:
        Stevedoring
        Stevedoring Overtime
        Terminal Security Charges                                                            3                      5.800.00
        Cargo Survey
        Travel Charges
        Other Cargo Expenses
        Delay of Berth Charge


        TOTAL CARGO EXPENSES:
                                                                                                   fi               5,800.00 ||

        VESSEL EXPENSES:
        Cash Advance to Master
        Transportation
        Medical Expenses
        Provisions/Stores
        Repairs
        Postage
        Watchmen
        Launch Hire
        Fresh Water
        Spares - Forwarding Expenses
        On Hire Bunker Survey




        TOTAL VESSEL EXPENSES:                                                                      $

        AGENCY FEES & EXPENSES:
        Agency Fee/Commission/Overtime                                                       6                      3.120.00
        Postage & Petties
        Communications                                                                       6                        570.00
        Courier Services
        Other Agency Expenses                                                                6                        720.00


        TOTAL AGENCY EXPENSES:                                                                                      4.410.00 1|
                                                                                                   A
        TOTAL DISBURSEMENTS:
                                                                                                   n               94.665.25 \
        LESSADVANCE:                                                                                              (72.050.00)




        BALANCE DUE (YOU)
                                                                                                   E               22.615.25 |

DA KM Vancouver.xls


                                                                                                                                  AMIS0094
                      Case 3:19-cv-01671-BR                     Document 49-4              Filed 12/11/19            Page 4 of 10
         5
  yg-v ^Columbia
  i\3~RlVER                                                                                                Invoice
                                                                                                           Date
                                                                                                                                 0251866
                                                                                                                               10/21/2019

                     PILOTS
         I
13225 N. Lombard Portland, OR 97203
503-289-8734 .   accounting@colrip.com


  Invoice
                                                                                       Vessel:    AMIS INTEGRITY
   Bill To:                                                                            Vessel Id: 13007
                                                                                       Call-Sign:
        OWNERS, C/O INTERPORT PNW LLC
        AS AGENTS ONLY                                                                 Direction: HARBOR SHIFT
        10000 NE 7TH AVE, STE 320                                                      Agent Id:     642
        VANCOUVER, WA 98685                                                            PO No:

 Job Date: 1 0/1 7/1 9    Job Time 1 7:45             From: UNITED GRAIN ELEVATOR                  To: VANCOUVER BERTH 13



 Date               Tariff Description                                                                                              Amount




10/17/2019           Draft Ft:     42.67                                                                                            1,528.43




                     Docking / Undocking




10/17/2019           Shifting:                                                                                                      1,114.63
10/17/2019           Pension Charge                                                                                                  103.58
10/17/2019           CPD Charge:                                                                                                      71.21




                                                                                                            /


                                                                                                           Total:                   2,817.85



                                                                                                           Please Remit Payment To:
                                                                                                           Columbia River Pilots
                                                                                                           PO Box 912528
                                                                                                           Denver, CO 80291-2528
  Bills are due and payable when presented. Subject to Legal interest past 30 days. There is a 3% charge on credit card payments.




                                                                                                                                               AMIS0095
                  Case 3:19-cv-01671-BR                Document 49-4     Filed 12/11/19     Page 5 of 10
                                                           INVOICE                                                Page 1 of 2
                               1>
                                                                 REMIT TO: P.O. BOX 10324 • PORTLAND, OR 97296-0324
                                                                                 BUSINESS OFFICE (503) 228-8850

                     Am,                                                            TOLL FREE (888) 228-8850
                                                                                    DISPATCH (503) 228-TUGS


                 iftliii                                                               FAX (503) 274-7098

                                                            COMPLETE TOWING SERVICE • 24 HOUR DISPATCH
                                                            SHIP ASSISTING/INLAND AND OCEAN TOWING
                                                            FLAT DECK AND DRY CARGO BARGES

   TRANSPORTATION                     COMPANY


          MA/ AMIS INTEGRITY AND OWNERS

          C/O INTERPORT PNW LLC
          10000 NE7TH AVE STE 320
                                                                                   CUSTOMER NO.:        0000028
          VANCOUVER, WA 98685-4547

                                                                                      INVOICE NO.:      0241830-IN


                                                                                            DATE:       10/28/2019


                               PO/VOYAGE #:                                   TERMS:NET 30 DAYS




          10/17/19      1730
          ASSIST THE VESSEL M/VAMIS INTEGRITY INTO VANCOUVER BERTH #13,
          VANCOUVER, WASHINGTON AND RUN LINES VIA LINES BOAT.


          TUG SOMMER S -                TRACTOR TUG - ASSIST IN                                              6,250.00
          LESS 20%                                                                                           1,250.00
          TUG WASHINGTON -              TRACTOR TUG - ASSIST IN                                             6,250.00
          LESS 20%                                                                                           1,250.00
          LAUNCH BOAT-                  RUN LINES VIA LINES BOAT - 3 HRS @ $980/HR                          2,940.00
          LESS 20%                                                                                            588.00-


          10/25/19      1400
          LET GO LINES AND ASSIST THE VESSEL M/VAMIS INTEGRITY TO DEPART FROM
          VANCOUVER BERTH #13, VANCOUVER, WASHINGTON.


          TUG PORTLAND -                LET GO LINES                                                        1,325.00
          LESS 20%                                                                                            265.00
          TUG PORTLAND -               TRACTOR TUG - ASSIST OUT                                             6,250.00
          LESS 20%                                                                                          1,250.00
          TUG WASHINGTON -             TRACTOR TUG - ASSIST OUT                                             6,250.00
          LESS 20%                                                                                          1,250.00-


          10/25/19      1930
          ASSIST THE VESSEL MN AMIS INTEGRITY INTO PORT WESTWARD ANCHORAGE,
          PORT WESTWARD, OREGON..

          TUG SAMANTHA S -             TRACTOR TUG - ASSIST IN                                              6,750.00
          LESS 20%                                                                                          1,350.00
          TUG WILLAMETTE -             TRACTOR TUG - ASSIST IN                                              6,750.00
                                                                                                                   Continued




SERVICE PERFORMED SUBJECT TO RULES AND REGULATIONS OF CURRENT RATE
SCHEDULE PUBLISHED BY SHAVER TRANSPORTATION COMPANY IN EFFECT ON THE
                                                                                                     - We appreciate your business
DATE OF THIS INVOICE.



                                                                                                                   AMIS0096
                    Case 3:19-cv-01671-BR     Document 49-4      Filed 12/11/19     Page 6 of 10
                                                  INVOICE                                                Page 2 of 2

                                                        REMIT TO: P.O. BOX 10324 • PORTLAND, OR 97296-0324
                                                                        BUSINESS OFFICE (503) 228-8850
                                                                           TOLL FREE (888) 228-8850
                                                                           DISPATCH (503) 228-TUGS
                                                                              FAX (503) 274-7098

                                                     COMPLETE TOWING SERVICE • 24 HOUR DISPATCH
                                                     SHIP ASSISTING/INI AND AND OCEAN TOWING
                                                     FLAT DECK AND DRY CARGO BARGES

  TRANSPORTATION              COMPANY



         M/VAMIS INTEGRITY AND OWNERS

         C/O INTERPORT PNW LLC
         10000 NE7TH AVE STE 320
                                                                           CUSTOMER NO.:       0000028
         VANCOUVER, WA 98685-4547

                                                                              INVOICE NO.:     0241830-IN


                                                                                    DATE:      10/28/2019



         LESS 20%                                                                                  1,350.00-


         10/25/19 2000-2130
         STANDBY THE VESSEL MA/ AMIS INTEGRITY AT PORT WESTWARD ANCHORAGE,
         PORT WESTWARD, OREGON.


        TUG SAMANTHA S -        TRACTOR TUG - STANDBY - 1-1/2 HRS @ $1575/HR                       2,362.50
         LESS 20%                                                                                    472.50
        TUG WILLAMETTE -        TRACTOR TUG - STANDBY - 1-1/2 HRS @ $1575/HR                       2,362.50
         LESS 20%                                                                                    472.50-


         10/25/19    2200
        ASSIST THE VESSEL M/V AMIS INTEGRITY TO DEPART FROM PORT WESTWARD
        ANCHORAGE, PORT WESTWARD, OREGON


        TUG SAMANTHA S -        TRACTOR TUG - ASSIST OUT                                           6,750.00
        LESS 20%                                                                                   1,350.00
        TUG WILLAMETTE -        TRACTOR TUG - ASSIST OUT                                           6,750.00
        LESS 20%                                                                                   1,350.00-


        FUEL SURCHARGE -        20%                                                                9,758.40


        SECURITY &              9 TUGS @ $100/TUG                                                    900.00
        COMPLIANCE


        BANK REMIT TO INFO:     WASHINGTON TRUST BANK, SPOKANE, WA
                                ACCT# 1000824449 ABA# 125-100-089
                                ACCT NAME: SHAVER TRANSPORTATION COMPANY
                                SWIFT CODE: WTBAUS66




                                                                   INVOICE TOTAL USD $:           59,450.40


SERVICE PERFORMED SUBJECT TO RULES AND REGULATIONS OF CURRENT RATE
SCHEDULE PUBLISHED BY SHAVER TRANSPORTATION COMPANY IN EFFECT ON THE
                                                                                             We appreciate your business
DATE OF THIS INVOICE.
                                                  ORIGINAL


                                                                                                            AMIS0097
                      Case 3:19-cv-01671-BR                          Document 49-4                     Filed 12/11/19                   Page 7 of 10



                                3103 NW Lower River Road Vancouver, WA            98660    (360)693-3611     Fax (360) 735-1535 www.portvanusa.com




             Port of Vancouver USA                                                                                        Invoice

                                                                                               Invoice Number                      068402
                                                                                               Contract
           Attn: Barrv Phelps
                                                                                               Lse/Proj                            VS-7529-
           INTERPORT PNW. LLC
           10000 NE 7th Ave. Suite 320                                                         Customer ID                         INT12

           Vancouver., WA 98685
                                                                                               Draft Number                        0000134930

                                                                                               "Invoices remaining unpaid 30 days from invoice date are subject to finance
                                                                                               charges of 1% per month"
                                                                                                                                                                             BI011.RPT

            Invoice Date                            Owner / Operator                           Arrival Date/Time:                     Departure Date/Time:               Page
                                                                                                                              I
           October 25. 2019                       INTERPORT PNW LLC                              10/17/2019 1851                        10/25/2019 1416                          1 of 1

                      Vessel Name                              Tracking Codes                  Berth           Terminal                LOA                              Terms



                    MV AMIS INTEGRITY                         V1901- layberth                   B13                04                    199.98                  Due Upon Receipt




re:    Wisdom Marine        Int'l




Lavberth                                              Layberth (no commodity)      8.00 PERIOD at 2022.7500                                         16,182.00
     Granted to Berth 13/14

Security - Vessel                                     Layberth (no commodity)      8.00 PERIOD at 725.0000                                            5,800.00
      Granted to Berth 13/14



      Invoice Total                                                                                                                                  21,982.00   USD




(Per Tariff Item 104)    All charges are due and payable as they accrue. Please notify- POV in writing of disputed charges within 15 days.

                                                              With questions regarding this Invoice, please contact :


                                        Julie Payne Accounts Receivable at Ph# 360-823-5302 or via email AR'ojportvanusa.com



  Remittance address:                                 Port of Vancouver USA                 P.O. Box 24191           Seattle, WA 98124-0191




                                                                                                                                                                        AMIS0098
          Case 3:19-cv-01671-BR     Document 49-4   Filed 12/11/19   Page 8 of 10


Portland Lines Bureau, Inc.                                                    Invoice #
P.O. Box 6615
                                                                                    190638
Portland, OR 97228
(503)612-0895                                                                       Date
                                                                               10/28/2019


 Bill To
Interport PNW LLC
As agents only
10000NE 7th Ave, Ste 320
Vancouver, WA 98685




                                Mooring Service Rendered

                                     AMIS INTEGRITY




   Date               Service                         Dock                     Amount
10/17/2019   TIE UP                  VANCOUVER #4 B-13                              3.048.00


10/25/2019   LET GO                  VANCOUVER #4 B-13                              2,032.00




                                                                 $
                                                             Total              $5,080.00




                                                                                      AMIS0099
         Case 3:19-cv-01671-BR     Document 49-4       Filed 12/11/19    Page 9 of 10




                                  OCEAN MARINE SERVICES
                                    1333 Washington Street
                                       Vancouver, Wa 98660




Account of:      Wisdom Marine Group                             Invoice Date:         10/28/2019
                 attn: Operations Department                      Invoice No.:         VW2019046
                 2nd FL., No. 237, Fu-Hsing S. Rd. Sec. 2
                 Taipei Taiwan 10667


Vessel/voy:      AMIS INTEGRITY                                  Port of Entry:       Vancouver, Wa

Berth:           Vancouver, Wa                                           Dates:        10/25/2019


                                                                                             Amount

CUSTOMS USER FEE

CUSTOMS TONNAGE TAX

U.S.D.A. FEES (APHIS)

ENTER VESSEL WITH CUSTOMS

SUPPLEMENTAL MANIFEST, FILING OUTAWRD MANIFEST

FILING PRE-ENTRY 3171

OVERTIME SERVICES @ 40.00

PROCESS USER FEE & TONNAGE TAX

TRIPS TO VESSEL FOR DOCUMENTS

STREAM BOARDING

TRANSPORT                                                                                     100.00

PHILIPPINE CREW LIST

FILE DEPARTURE CREWLIST AND IMMIGRATION REPORT                                                100.00

NOTE OF SEA PROTEST/NOTARY

USE OF CUSTOMS BOND                                                                           350.00

ARRANGE/PREPARE U.S. VISA WAIVER

CLEAR VESSEL                                                                                 225.00

USCG PORT STATE CONTROL SECURITY CLEARANCE                                                    150.00




                                                                        Total     $          925.00

                                                             5



                                                                                               AMIS0100
          Case 3:19-cv-01671-BR         Document 49-4   Filed 12/11/19     Page 10 of 10



                             INTERPORT PNW LLC

                        PLEASE REMIT PAYMENT TO:        10000 NE 7th Ave, Ste 320
                                                        Vancouver, Wa 98685


To:   Wisdom Marine Group                               Invoice: 2019071
      attn: Operations Department
      2nd FL., No. 237, Fu-Hsing S. Rd. Sec. 2          Date: 10/28/19
      Taipei Taiwan 10667


                                                        Ref.: AMIS INTEGRITY




      Vessel call Vancouver, Wa 17th - 25th October 2019 - Owners Agency Fee                   2,850.00

      Additional days                                                                            270.00

      Communications                                                                             350.00

      Automobile expenses                                                                       250.00

      Bank fees                                                                                 200.00

      Cell phone onboard for security                                                           220.00

      Overtime                                                                                  270.00




                                                                  TOTAL -                  $   4,410.00



                                                                                           AMIS0101
